Citation Nr: 0510785	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  99-20 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for macular 
degeneration.

2. Entitlement to an increased rating for a bilateral hearing 
impairment, evaluated as 10 percent disabling prior to June 
10, 1999; evaluated as 20 percent disabling from June 10, 
1999, to December 14, 2004; and currently evaluated as 30 
percent disabling.  

3. Entitlement to an initial rating higher than 10 percent 
for residuals of a gunshot wound of the index finger.

4. Entitlement to an initial rating higher than 10 percent 
for residuals of a gunshot wound of the left thigh.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

By an April 1999 rating decision, the disability rating for 
bilateral defective hearing was confirmed and continued at a 
10 percent rating.  Service connection was established for 
residuals of a gunshot wound of the left index finger, rated 
as 10 percent disabling, and for the left thigh, non 
compensably rated.  Service connection for macular 
degeneration is denied.  

In an August 1999 rating decision, the RO increased the 
disability rating for defective hearing from a 10 percent to 
a 20 percent rating, effective June 10, 1999, the date of the 
change in the law pertaining to rating hearing loss.  

Finally, in an August 2003 rating decision, the RO increased 
the disability rating for the service-connected residuals 
gunshot wound of the left thigh from a noncompensable to a 10 
percent rating.  An effective date of July 13, 1998, was 
assigned.  

The Board observes that the veteran requested a personal 
hearing on his September 1999 VA Form 9 and on a 
questionnaire completed by him in November 2003.  In a letter 
dated in March 2004, the RO notified him that his hearing was 
scheduled for June 22, 2004. The veteran did not report for 
this hearing.

In a January 2005 rating decision, the RO increased the 
disability rating for the veteran's bilateral defective 
hearing from a 20 percent to a 30 percent rating, setting the 
effective date of this award at December 14, 2004.  
Consequently, the veteran's claim for a higher rating 
concerns multiple periods of entitlement, as reflected by the 
title page of this document.  

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
August 2004 remand.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board has 
framed the issue as the veteran's entitlement to higher 
initial evaluations for gunshot wounds of the left index 
finger and left thigh.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue, and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  

In July 1999 the veteran claimed entitlement to service 
connection for disability involving the entire left leg.  
Reports of VA outpatient treatment indicate knee strain with 
some pain and limitation of motion.  This matter has not been 
addressed by the RO and is referred for appropriate action.  

The issue of entitlement service connection for macular 
degeneration is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  In August 1998, the veteran had average puretone 
thresholds of 66.25 in the right and 67.5 in the left ear; 
speech recognition scores of 80 percent in both ears, 
puretone thresholds of 55 decibels and above from 1000 to 
4000 hertz and a numeric designation of IV in each ear.  

3.  On June 10, 1999, the veteran had average puretone 
thresholds of 66.25 in the right and 67.5 in the left ear; 
speech recognition scores of 80 percent in both ears, 
puretone thresholds of 55 decibels and above from 1000 to 
4000 hertz and a numeric designation of V in each ear.  

4.  On December 14, 2004, the veteran showed average pure 
tone thresholds of 71.25 in the right ear and 67.5 in the 
left ear; speech recognition of 68 in the right ear and 72 in 
the left; puretone thresholds of 55 decibels and above from 
1000 to 4000 hertz and a numeric designation of VI in each 
ear.  

5.  The veteran's gunshot wound residuals of the left index 
finger include limitation of motion, pain, hypesthesias, 
deformity, shortening and arthritic changes of the index 
finger of the left hand, without evidence of ankylosis or 
functional loss equivalent to more than moderate disability. 

6.  The veteran's gunshot wound residuals of the left thigh 
includes no more than moderate muscle injury, well-healed 
scars, subjective complaints and no objective evidence of 
acute residuals.  




CONCLUSION OF LAW

1.  The criteria for an evaluation higher than 10 percent 
prior to June 10, 1999, higher than 20 percent between June 
10, 1999 and December 14, 2004 and a current rating of 30 
percent have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.85, 4.86, Tables VI, VIA, VII (2004).  

2.  The criteria for an initial rating higher than 10 percent 
for residuals of a gunshot wound of the left index finger 
have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.56, 4.59, 4.71a, Code 5225, 4.73, 5308, 4.118 
(2004).  

3.  The criteria for an initial rating higher than 10 percent 
for residuals of a gunshot wound of the left thigh have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.56, 4.59, 4.73, 5315, 4.118 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, 6 Vet.App. 35, 38 (1993).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

When there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  The 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (March 25, 
1997).  

Under the Supreme Court's precedents, if applying a new 
statute or regulation to a pending claim would have a 
genuinely retroactive effect, it may not be applied, but if 
there would be no such retroactive effect, the new statute or 
regulation must ordinarily be applied.  VAOPGCPREC 7-2003 
(November 19, 2003); See also Kuzma v Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The Board observes in addition that the VAOPGCPREC 3-2000 
(April 10, 2000) specifically addresses the subject of 
retroactive applicability of revised rating schedule criteria 
to increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3) the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  
The Board is bound by decision made by the General Counsel 
opinions.  38 U.S.C.A. § 7104(c).  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board is not precluding from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Board's denial of an extraschedular 
rating in the first instance is not prejudicial to the 
veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Consequently, 
the Board will consider whether this case warrants the 
assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.


Bilateral hearing loss.

The RO established service connection for a bilateral hearing 
loss disability in a September 1996 rating decision, 
assigning a 10 percent disability rating.  This appeal arises 
from the veteran's reopened claim that failed to generate a 
disability rating to which the veteran is satisfied.  The 
Board observes that the RO increased the disability rating 
from 10 percent to 20 percent, effective June 10, 1999, as 
reflected in the August 1999 rating decision.  In its January 
2005 rating decision, the RO increased the veteran's 
disability rating from 20 to 30 percent, effective December 
14, 2004.  

The veteran contends that he is entitled to a higher rating 
for his service-connected bilateral hearing loss.  He reports 
that his hearing in both ears is poor, and states that he is 
required to wear hearing aids.  The veteran's entire clinical 
record has been reviewed, including the reports of VA 
examination conducted in 1998 and 2004.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service- connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. §§ 4.85, 4.87 and Codes 
6100-6110.  Disability ratings for hearing impairment are 
derived by a mechanical application of the VA Schedule for 
Rating Disabilities (Rating Schedule) to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The veteran underwent a VA audiometric examination in August 
1998, at which time the veteran's right ear demonstrated 
puretone thresholds of 55, 65, 70 and 75 decibels at 1000, 
2000, 3000 and 4000 hertz.  The average pure tone decibel 
loss, achieved by adding the thresholds at 1,000, 2,000, 
3,000, and 4,000 Hz and dividing the sum by four, was 66.25 
decibels in the right ear.  The speech recognition score was 
80 percent, in the right ear.  By intersecting the columns in 
Table VI (38 C.F.R. § 4.85) for average pure tone decibel 
loss and for percent of discrimination, the resulting numeric 
designation for the right ear is IV.  

The veteran's left ear demonstrated puretone thresholds of 
60, 65, 70 and 75 decibels at 1000, 2000, 3000 and 4000 
hertz.  The average pure tone decibel loss, achieved by 
adding the thresholds at 1,000, 2,000, 3,000, and 4,000 Hz 
and dividing the sum by four, was 67.5 decibels in the left 
ear.  The speech recognition score was 80 percent, in the 
left ear.  By intersecting the columns in Table VI (38 C.F.R. 
§ 4.85) for average pure tone decibel loss and for percent of 
discrimination, the resulting numeric designation for the 
left ear is IV.  

With a numeric designation of IV for both ears, Table VII (38 
C.F.R. § 4.85) requires the assignment of a 10 percent 
evaluation under Diagnostic Code 6100.  Consequently, prior 
to June 10, 1999, the preponderance of the evidence was 
against an evaluation in excess of 10 percent for service-
connected bilateral defective hearing.  

The criteria for rating bilateral hearing loss was revised by 
virtue of See 64 Fed. Reg. 25203 (May 11, 1999).  The 
effective date of the revisions was June 10, 1999.  The 
general provisions set forth above underwent no change.  
Instead provisions of 38 C.F.R. § 4.86, in effect since June 
10, 1999, were drafted with the understanding that certain 
patterns of hearing impairment cannot always be accurately 
assessed under § 4.85 because the speech discrimination test 
may not reflect the severity of communicative functioning 
that these veterans experience.  See 64 Fed. Reg. 25203 (May 
11, 1999).  For example, 38 C.F.R. § 4.86(a) provides that if 
puretone thresholds at each of the four frequencies of 1,000, 
2,000, 3,000, and 4,000 Hz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  Each ear is to be 
evaluated separately.  

The Board observes that this provision is applicable under 
the circumstances of the veteran's case.  Both ears have 
demonstrated thresholds 55 decibels and above at 1000 through 
4000 hertz.  The veteran's entitlement under Table VI has 
been set forth above.  Under Table VIa, the average puretone 
thresholds is the basis of evaluating hearing acuity.  In the 
right ear, the average puretone threshold was 66.25 that is 
consistent with a numeric designation of V.  Likewise, the 
average puretone threshold, 67.5 in the left ear, translates 
into a numeric designation of V.  Clearly, the results under 
Table VIa are more favorable and consequently should be 
applied in the veteran's case pursuant to 38 C.F.R. § 4.86.  

Also, 38 C.F.R. § 4.86(b) provides that when the pure tone 
threshold is 30 decibels or less at 1,000 Hz and 70 decibels 
or more at 2,000 Hz, the Roman numeral designation for 
hearing impairment will be chosen from either Table VI or 
Table VIa, whichever results in the higher numeral, and that 
numeral will then be elevated to the next higher Roman 
numeral.  This provision is inapplicable in the veteran's 
case.  

With a numeric designation of V for both ears, Table VII (38 
C.F.R. § 4.85) requires the assignment of a 20 percent 
evaluation under Diagnostic Code 6100.  Consequently, from 
June 10, 1999, (the effective date of the regulation) the 
preponderance of the evidence was against an evaluation in 
excess of 20 percent for service-connected bilateral 
defective hearing.  In other words, the veteran's bilateral 
hearing loss was rated appropriately under the law.  

Finally, the veteran was afforded an audiometric examination 
on December 14, 2004.  At that time the veteran's right ear 
demonstrated puretone thresholds of 65, 75, 75 and 70 
decibels at 1000, 2000, 3000 and 4000 hertz.  The average 
pure tone decibel loss, achieved by adding the thresholds at 
1,000, 2,000, 3,000, and 4,000 Hz and dividing the sum by 
four, was 71.25 decibels in the right ear.  The speech 
recognition score was 68 percent, in the right ear.  By 
intersecting the columns in Table VI (38 C.F.R. § 4.85) for 
average pure tone decibel loss and for percent of 
discrimination, the resulting numeric designation for the 
right ear is VI.  

On December 14, 2004 the veteran's left ear demonstrated 
puretone thresholds of 65, 65, 70 and 70 decibels at 1000, 
2000, 3000 and 4000 hertz.  The average pure tone decibel 
loss, achieved by adding the thresholds at 1,000, 2,000, 
3,000, and 4,000 Hz and dividing the sum by four, was 67.5 
decibels in the left ear.  The speech recognition score was 
72 percent, in the left ear.  By intersecting the columns in 
Table VI (38 C.F.R. § 4.85) for average pure tone decibel 
loss and for percent of discrimination, the resulting numeric 
designation for the left ear is VI.  

With a numeric designation of VI for both ears, Table VII (38 
C.F.R. § 4.85) requires the assignment of a 30 percent.  

Inasmuch as both ears have demonstrated thresholds 55 
decibels and above at 1000 and 4000 hertz, the veteran's 
entitlement may be examined under table VIa.  In the right 
ear, the average puretone threshold was 71.25 that is 
consistent with a numeric designation of VI.  Likewise, the 
average puretone threshold, 67.5 in the left ear translates 
into a numeric designation of V.  Clearly, applying Table VIa 
is no more favorable to the veteran.  

With a numeric designation of VI for both ears, Table VII (38 
C.F.R. § 4.85) requires the assignment of a 30 percent 
evaluation under Diagnostic Code 6100.  Consequently, from 
December 14, 2004, the preponderance of the evidence was 
against an evaluation in excess of 20 percent for service-
connected bilateral defective hearing.  

In summary, the process of rating hearing loss is mechanical.  
The hearing loss measured in decibels and percent 
discrimination is plotted on tables that determine the exact 
disability rating that is to be assigned.  Under the facts of 
the veteran's case, the service-connected disability is shown 
to be equivalent to no more than 10 percent prior to the 
change in the law effective June 10, 1999, no higher than 20 
percent prior to the December 14, 2004 examination and no 
higher than 30 percent currently.  In view of the foregoing, 
the preponderance of the evidence is against a higher initial 
rating for bilateral hearing loss.  


Residuals of a gunshot wounds.

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe. 38 C.F.R. § 4.56.  The cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 
4.56(c).  Slight disability of muscles results from a simple 
wound with no debridement or infection and includes objective 
findings such as a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; no retained metallic 
fragments; and no impairment of function. 38 C.F.R. § 
4.56(d)(1).  

Moderate disability of muscles results from a through and 
through or deep penetrating wound with residuals of 
debridement or prolonged infection and is characterized by 
some loss of deep fascia or muscle substance; impairment of 
muscle tonus; and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3).  Severe disability of the muscles results from 
through and through or deep penetrating wound with extensive 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring and binding. It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side. 38 C.F.R. § 4.56(d)(4). If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile. Id.

The left index finger.  

The veteran contends that he is entitled to a higher initial 
rating for his service-connected residuals of a gunshot wound 
of the left index finger.  At his recent VA examinations, he 
reported that he has developed arthritis and that the some 
left hand pain, aggravated by use.  The veteran has also 
indicated that he has some weakness of grip in the left hand 
as a result of his service-connected disability. 

The Board has reviewed the veteran's clinical record 
including the service medical records and the reports of VA 
evaluation and treatment.  The records show that the veteran 
sustained a gunshot wound of the left index finger, causing 
injury to the proximal phalanx, loss of skin and underlying 
muscle tissue on the volar aspect of the puncture wound, a 
comminuted fracture of the proximal phalanx and shortening of 
the shaft of the phalanx.  Treatment provided did not include 
debridement of wounds.  The RO established entitlement to 
service connection for residuals of a gunshot wound of the 
left index finger in an April 1999 rating decision.  He is 
appealing from the initial rating of 10 percent afforded 
under the provisions of 38 C.F.R. § 4.73, Code 5308.  

A 10 percent rating warrants moderate muscle injury to the 
extension of the wrist, fingers, and thumb, abduction of the 
thumb.  Moderately severe muscle injury is required for the 
next higher evaluation of 20 percent.  38 C.F.R. § 4.73, Code 
5308 The Board finds that no more than moderate muscle injury 
has been demonstrated by the VA examinations, conducted in 
October 1999 or the August 2004.  Instead, residual 
disability has been described more in terms of limitation of 
motion, shortening, hypesthesias and complaints of pain.  

In the October 1999 examination the veteran demonstrated an 
ovate-shaped area on the medial upper aspect of the right 
finger at the proximal end.  The was some shortening of he 
left index finger by about 3mm when compared with the right 
hand.  In addition, there was a slight mallet deformity of 
the distal phalanx of the digit along with a slight mesial 
portion of the phalanx.  There was a slight, very mild 
hypesthesia of the digit when compared with the pinprick 
sensation on the right side.  The examiner noted that the 
veteran could fully extend to the null position except for 
the distal end of the index finger of the left hand.  

The Board must consider all diagnostic codes that are 
relevant in the veteran's case.  The veteran's disability 
picture is significant for limitation of motion in the joints 
of the left index finger.  The Board notes that effective 
August 26, 2002, the disability ratings relative to 
limitation of motion and ankylosis of the hand were revised.  
See 67 Fed. Reg. 48784- 48787 (July 26, 2002).  For the 
reasons and bases set forth below, the Board finds that the 
veteran is not entitled to a higher initial rating under 
either version of the law.  

Flexion of the index finger of the left hand at the 
metacarpal phalagneal joint was 75 degrees as compared to the 
right that could be flexed to 90 degrees.  Flexion at the 
proximal phalangeal joint on the left hand was to 75 degrees, 
whereas the right could be flexed to 85 degrees.  The distal 
interphalngeal joint of he left index finger could be flexed 
to 50 degrees, whereas the right could be flexed to 65 
degrees.  There was normal abduction and adduction of the 
digits of both hands.  The veteran is right-handed, and his 
grip was more powerful on the right side.  There was no 
evidence of inflammatory process or arthritis.   

At the August 2004 VA examination, the veteran was observed 
to have slight 3 to 5 degree flexion and reduced active 
extension.  Passive range of motion was within normal limits.  
The veteran was observed to have mild arthritic changes in 
the left index finger.  

Under the old criteria, a 10 percent rating was the highest 
schedular rating afforded for limitation of motion or 
ankylosis of the index finger.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  

Under the new criteria, the veteran is currently receiving 10 
percent rating that is the highest schedular rating for 
limitation of motion of the index finger.  Entitlement to a 
higher rating is possible with a demonstration of ankylosis, 
a condition equivalent to an amputation or with evidence that 
service-connected disability is productive of limitation of 
motion in other digits or interference with the overall 
function of the hand.  38 C.F.R. § 4.71a, Code 5225 (2004).  
These conditions are not demonstrated currently.  
Consequently neither the old or new criteria is favorable 
under the facts of the veteran's case, as neither version of 
the law gives rise to a higher evaluation.  

In addition, the clinical evidence of record has not 
demonstrated that the veteran's left index finger currently 
has symptomatic scarring.  While a hardened or indurated area 
was noted on the left index finger, no tenderness or pain was 
elicited on pressure.  In at the October 1999 VA examination, 
the examiner expressly denied any evidence existed of 
"residual tell-tale scars.  Accordingly the record does not 
support a separate rating under 38 C.F.R. § 4.118 for 
symptomatic scar.  See Esteban v. Brown, 6 Vet.App. 259 
(1994).  

Turning to the matter of functional loss, the Board observes 
that the veteran has pain, deformity, shortening and 
arthritic changes of the index finger of the left hand.  
Hypesthesias in the left index finger that were noted on the 
1999 examination were not observed on the most recent 
examination.  Nevertheless the examiner in August 2004 opined 
that the left finger disability was productive of no 
measurable functional loss in terms of range of motion due to 
pain.  The examiner stated that the left hand with a history 
of laceration repair of the left index finger was productive 
of mild deformity and mild arthritic changes.  

This evidence is negative evidence, as it does not reveal 
functional loss that due to pain or other factors that would 
be equivalent to a higher rating.  Despite the veteran's 
complaints, the recent medical evidence shows that he is, at 
most, mildly disabled from a functional standpoint.  
Moreover, other factors, such as more movement than normal, 
weakened movement, excess fatigability, instability or 
incoordination as not shown in the current record.  
Specifically, to award a higher evaluation, the Board is 
looking for evidence disablement productive of moderately 
severe disability.  This level of disablement is not 
demonstrated by the record.  

In view of the foregoing, the preponderance of the evidence 
is against an initial evaluation in excess of 10 percent for 
residuals of a gunshot wound of the left index finger.  

Gunshot wound left thigh

The veteran contends that he is entitled to a higher initial 
rating for his residuals of a gunshot wound of the left 
thigh.  In October 1999, he indicated that he had complaints 
in the area of the left lateral aspect of the quadriceps 
muscles, that the back of his leg gets very tight and sore 
and that his left knee has given way on occasion.  In August 
2004, he reported that pain in the knee was at the level of 6 
out of 10 and that flare-ups occurred three or four times a 
week.  

The Board has reviewed all the evidence in the veteran's 
claims folder including the service medical records and the 
reports of VA evaluation and treatment.  These records show 
that the veteran sustained a through and through injury of 
the left thigh in service in the late 1940s.  The bullet 
apparently penetrated the distal extensor aspect of the of 
the thigh and exited at the same level of the thigh on the 
lateral aspect.  A July 1949 report shows that the missile 
penetrated the soft tissue without damage to the nervous or 
circulatory systems.  The wounds were dressed, and there is 
no indication that they were debrided.  

Service connection was established for residuals of a gunshot 
wound of the left thigh by an April 1999 rating decision.  
The veteran was assigned a noncompensable rating from July 
1998.  In a subsequent rating decision, dated in August 2003, 
the RO increased the disability rating to 10 percent from the 
same effective date.  This rating was provided under the 
provisions of 38 C.F.R. § 4.73, Code 5315.  

A 10 percent rating is warranted for moderate injury to 
Muscle Group XV.  The next higher evaluation of 30 percent 
requires moderately severe injury.  38 C.F.R. § 4.73, Code 
5315.  The clinical record does not reveal the gunshot wound 
residuals are productive of more than moderate muscle injury.  

The Board must consider all diagnostic codes that are 
relevant in the veteran's case.  In October 1999 the left 
thigh and knee showed a 1.5-centimeter by 1.2 centimeter 
pale, well healed, non-tender scar on the anterior aspect of 
the left thigh, situated 10.5 centimeters superior to the 
medial tibial plateau of the left extremity.  There was a 
2.5-centimeter by 1 centimeter dimpled scar on the extensor 
lateral aspect of the left thigh area.  The scar was situated 
just 2 centimeters superior to the margin of the left 
patella.  No tenderness was elicited by pressure of either 
scar, and the examiner stated that they were well healed.  
Consequently, the record does not support a separate rating 
under 38 C.F.R. § 4.118 for symptomatic scar.  See Esteban v. 
Brown, 6 Vet.App. 259 (1994).  

Turning to the matter of functional loss, the Board observes 
that the veteran demonstrated pain and tightness in the left 
thigh.  Although subjective symptoms were noted on 1999 and 
2004 examinations, the there was no objective evidence of 
functional loss that is equivalent to next higher evaluation.  
The Board is looking for evidence of functional loss 
equivalent to moderately severe muscle injury of the left 
thigh.  The record does not disclose this level of 
disablement.  In fact, the August 2004 VA examination reports 
examiner's assessment that the had a remote history of a 
gunshot wound that was not productive of any current acute 
residuals.  

Extraschedular ratings.

The Board finds that the schedular evaluation in this case is 
adequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations and has not shown that he 
is required to have routine therapy or outpatient treatment 
that would result in a disruption of his daily routine to an 
inordinate degree.  Although it is conceivable that the 
veteran's service-connected hearing loss and gunshot wounds 
would be productive of some degree of industrial impairment, 
the record does not support a finding that such impairment is 
marked in degree.  The veteran is advised that the percent 
evaluation assigned to the service-connected disability is 
reflective of the degree of industrial impairment currently 
demonstrated.  Consequently, there is no basis for 
consideration of a higher rating on extraschedular grounds.  

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of VCAA and related 
duties in a May 2001 and again in a September 2003 letter.  
The RO afforded the veteran details about the sources of 
evidence that might show his entitlement.  Specifically, the 
veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  

The Board observes that the RO specifically provides 
information concerning how the veteran could prevail on his 
claims for higher ratings.  Although the RO did not state 
specifically that the veteran was to submit all evidence in 
his possession, it did advise the veteran that it was his 
responsibility to make certain that VA received all pertinent 
evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained the veteran's 
service medical records and reports of VA evaluation.  In 
view of the foregoing, VA has satisfied its duties to inform 
and assist the veteran at every stage of this case.  
Therefore, the veteran is not be prejudiced by the Board's 
proceeding to the merits of the claim. 


ORDER

An increased rating for a bilateral hearing impairment, 
evaluated as 10 percent disabling prior to June 10, 1999, is 
denied.  

An increased rating for a bilateral hearing impairment 
evaluated as 20 percent disabling from June 10, 1999, to 
December 14, 2004, is denied.

An increased rating for a bilateral hearing impairment 
currently evaluated as 30 percent disabling is denied.  

An initial rating higher than 10 percent for residuals of a 
gunshot wound of the left index finger is denied.

An initial rating higher than 10 percent for residuals of a 
gunshot wound of the left thigh is denied.


REMAND

The Board is of the opinion that additional development is 
necessary prior to completion of its appellate review of the 
claim for service connection for macular degeneration.  

The Board, in its August 2004 remand, directed to the RO to 
obtain medical examination and nexus opinion on the issue of 
service connection.  In particular the examiner, was to 
provide an opinion as to the medical probability that the 
veteran currently has macular degeneration related to his 
military service.  The examiner's opinion was to be based on 
a review of the veteran's claims folder.  The August 2004 
examination report does not show that the examiner reviewed 
the veteran's claims folder, and the medical history recorded 
made no reference to the inservice eye complaints or the two 
surgeries to remove a recurrent pterygium in the early 1950s.  

The Board is constrained to remand the case again as a remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  Ask the examiner who performed the VA 
eye examination in August 2004 to provide 
an addendum to the examination report.  
If that physician is no longer available, 
then another physician should provide the 
opinion.  Make the claims folder 
available to the examiner for use in 
studying the case.  Ask the examiner to 
provide an opinion based on a review of 
the clinical record as to the medical 
probability that the existing macular 
degeneration is related to injury, 
disease or event noted during his 
military service.  The examiner's 
attention is directed (but not limited 
to) eye complaints during the veteran's 
military service, including surgeries to 
remove a recurrent pterygium in the early 
1950s.  In particular, ask the examiner 
to answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current macular 
degeneration is the result of injury, 
disease or event noted during his 
military service?  The clinical basis for 
the opinion should be set forth in 
detail.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


